MUFFLER V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-288-CR





CHAD MUFFLER	APPELLANT



V.



STATE OF TEXAS	STATE



------------



FROM THE 43RD DISTRICT COURT OF PARKER COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On August 14, 2006, appellant Chad Muffler filed a Motion to Extend Time to File Notice of Appeal from a judgment dated December 9, 2005.  Because the motion was untimely, this court denied it in an order dated August 21, 2006.  
See
 
Tex. R. App. P.
 26.2 (providing that notice of appeal must be filed within thirty days after the day sentence is imposed in open court or within ninety days of date sentence imposed if motion for new trial is filed), 26.3 (providing that court may extend time for filing notice of appeal only if notice of appeal and motion complying with rule 10.5(b) are filed within fifteen days after due date of notice of appeal).

Appellant’s sentence was imposed on December 9, 2005, and no motion for new trial was filed; therefore, appellant’s notice of appeal was due January 8, 2006, and the last date this court could grant a motion to extend was January 23, 2006.  
See id
.

This court does not have jurisdiction to grant an untimely motion to extend the time to file a notice of appeal.  
See Olivo v. State
, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).  Accordingly, we dismiss this appeal for want of jurisdiction.



PER CURIAM

PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: September 7, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.